DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an amendment filed 10/16/2020.
Claims 1-4 and 6-20 are pending.
Claims 1, 6, 9, and 12 are amended.


Examiner Comment

The Examiner attempted to contact Applicant’s representative at the phone number listed in Applicant’s arguments dated 10/16/2020 in order to discuss the instant application. A voicemail was left on 03/02/2021 at said phone number. As of 03/12/2021, the Examiner had not received a reply to the voice message.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 -11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 

Regarding claim 9, the claim recites the limitation “…the active filter air flow control elements further include providing one or more baffles selectively changing position based upon the identified humidity value altering a temperature of air around the sensitive components.” It is not clear how a humidity value alters a temperature, or how the humidity value altering a temperature change position of baffles. 


Response to Arguments

Applicant’s arguments filed 10/16/2020 have been fully considered but they are moot in view of new grounds of rejection. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Rejections based on newly cited references(s) and interpretations of the previously cited prior art follow.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Dan et al. (US Publication number US 20180217644 A1 – hereinafter Dan), in view of Weng (US Publication number US 20070017667 A1 – hereinafter Weng), and in further view of US Patent Publication No. 2015/0354874 to Cur et al., (hereinafter Cur).


Regarding claim 9, Dan teaches a system for implementing enhanced component reliability for sensitive components of a server computer system (Implementing actions to protect electronic device is being interpreted as “enhanced component reliability,” see P56, Abs. P12, Dan) comprising: 
Humidity sensor obtains humidity values of air in computing device that includes components, see P28, P52, P56, 49, 32, Dan); 
and active filter air flow control elements changing positions and directing air flow away from the sensitive components responsive to the identified humidity value greater than a threshold value  (Vents are controlled to move between open and closed states based on humidity values exceeding a value. The vent, which are located on and within housing, change position including by rotation and sliding, and affect air into the device. Air flow is therefore directed and filtered since it is selectively changed away from the device by changing the position of the vents, see P56, P34, P52, P62-65, P52-56, Figs.1-3, Dan; [0056] – “In the example where the first operating condition is related to humidity, the processor closes the vent when the measured humidity reaches or exceeds the first predetermined humidity. For example, the one or more sensors are positioned adjacent to the vent (e.g., outside or inside the electronic device), and the one or more sensors identify when air with too high a humidity is entering the electronic device through the vent. By closing the vent, the high humidity air is prevented from entering the electronic device. In one example, the processor opens one or more other vents through the electronic device, positioned at one or more distances away from the closed vent, respectively” – Note: Vents 114, 116 in Fig. 1 are active filter control elements that change positions (during opening or closing) for directing air flow based on humidity values as claimed, the active filter air flow control elements further include providing one or more baffles selectively changing position based upon the identified humidity value altering a temperature of air around the sensitive components (Louvers or equivalent barrier change position based on humidity. Impeding air flow will necessarily alter temperature one way or another within the computing device and its components, see P56, P52, P54, P34, P65, 49, 32, P28, Dan).

         Weng, from the same or similar field of air flow deices, teaches baffles (Baffle is a structure used to direct air flow, see P4, Weng; Claim 1 – “An air conditioning system comprising a terminal chest providing an optimal airflow volume having a first heat source supply system providing air conditioning to at least one air conditioning area, the terminal chest having an air vent to receive first time air intake of air conditioning, an air fan motor sending air conditioning air to the air conditioning area through an air outlet, a return air inlet located on side thereof that has an adjustable cross section providing second time return air, a setting face panel setting a set temperature of the air conditioning area, and a temperature sensor detecting the ambient temperature of the air conditioning area; wherein the return air inlet has a first adjustable baffle openable and adjustable to a desired degree according to energy requirement of the air conditioning area regulating air volume of the first time air intake entering through the air vent and the second time return air, the first adjustable baffle is pivotally connected to the terminal chest and is selectively movable between a first position closing the air vent and a second position closing the return air inlet”).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the airflow control as described by Dan and incorporating the substitution of baffles as an airflow directing structure, as taught by Weng.  

	
	Dan does not explicitly mention “filter.”

However, Cur, from the same or similar field of air flow devices, teaches a “filter” (Movable filter, see P57, Cur).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the airflow control as described by Dan and incorporating a “filter”, as taught by Cur.  
One of ordinary skill in the art would have been motivated to do this modification in order to better provide selective modes of operation and degrees of change of airflow depending on intended use (see P57, Cur).   

Regarding claim 10, the combination of Dan, Weng, and Cur teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Dan further teaches wherein the active filter air flow control elements providing predefined air flow to cool the sensitive components before a predetermined threshold is reached (([0078] – “In one example, the processor determines whether the measured temperature reaches or is below a second predetermined temperature. The second predetermined temperature may be less than the first predetermined temperature. In other words, the vent may remain open until the measured temperature is much cooler (e.g., 10 C cooler) than the maximum temperature on the housing, for example”).


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Dan in view of Wang, in view of Cur, and in further view of Musacchia (US Patent number US 4304070 A – hereinafter Musacchia).
       As to Claim 11, Dan teaches claim 9 from which claim 11 depends. 
Dan teaches wherein the active filter air flow control elements are actuated by the sensor (The Examiner takes the position that Dan teaches the limitation in question, since values from sensor readings prompt control of air flow structures, which is being interpreted as an “actuation by the sensor,” see Abs, Dan)

       However, for explicit phrase of “actuation by a sensor,” Musacchia teaches wherein the active filter air flow control elements are actuated by the sensor (Col. 1, lines 10-13 – “The emergency air vent structure may be actuated by an oxygen deficiency sensor, a gas sensor or smoke sensor and would be installed in conjunction with an alarm” – air vent = active filter air flow control element).
       Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to incorporate teachings of Musacchia into the system of Dan. The modification would be obvious because one of ordinary skill in the art would want to design a system to protect a leading edge electronic device from malfunction due to the presence of excessive humidity/dust/temperature in the system by automatically .



Allowable Subject Matter

Claims 1-4 and 12-20 are allowed.

The following is an examiner's statement of reasons for allowance:

While Dan discloses identifying humidity values at an air flow input of a computing device and changing barrier positions based on the identified humidity values to direct air flow away from component inside the device, and while Weng and Cur additionally teach various forms of various and filters, none of the references taken either alone or in combination with the prior art of record disclose specifically disclose a system and method for enhanced component reliability for leading edge components In a server computer system, including:

(Claim 1) "… using the controller, identifying humidity values at an air flow input of the server computer system including sensitive components; and the processor using the controller, providing active filter air flow control elements changing positions and directing air flow by providing one or more baffles selectively changing position based upon the identified humidity values of the server computer system to direct air flow away from the sensitive components and elevating a temperature of air around the sensitive components, thereby lowering the identified humidity values.",


(Claim 12) "…identifying a humidity value in contact with the sensitive leading edge components of the server computer system; providing active filter air flow control elements changing positions and directing air flow by selectively changing position of one or more baffles based upon the identified humidity values of the server computer system; and elevating a temperature of air around the sensitive leading edge components, thereby lowering the identified humidity values.",

in combination with the remaining elements and features of the claimed invention. It is for these reasons that the applicant's invention defines over the prior art of record.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILIO J SAAVEDRA whose telephone number is (571)270-5617.  The examiner can normally be reached on M-F: 9:30am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Velez-Perez can be reached on (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/EMILIO J SAAVEDRA/Primary Patent Examiner, Art Unit 2117